Orders unanimously reversed and motions granted to the extent of directing a re-examination and reeanvass of the votes in the 25th, 33rd and 34th election *711districts of the seventeenth Assembly district, the re-examination and recanvass to be held before Mr. Justice Church at the same time and place that the re-examination and recanvass of these same districts is held in the proceedings now being conducted in the so-called Schurman-Goldstein contest. No opinion. Settle orders on notice. Present — Martin, P. J., O’Malley, Townley, Dore and Callahan, JJ.